



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Kooner, 2016 ONCA 254

DATE: 20160406

DOCKET: C59225

MacPherson, MacFarland and LaForme JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Gurfarthe Kooner

Appellant

Alexander Ostroff, for the appellant

Eric Siebenmorgen, for the respondent

Heard: April 6, 2015

On appeal from the conviction entered on December 5, 2013
    by Justice Joseph W. Quinn of the Superior Court of Justice, sitting without a
    jury.

APPEAL BOOK ENDORSEMENT

[1]

The appellant did not surrender into custody as required by the judicial
    release order. The appeal is dismissed as abandoned.


